ORDER
PER CURIAM.
Appellant, Demetrius Riley, appeals from the judgment entered upon the convictions by a jury of first-degree arson, Section 569.040, RSMo 1994, and misdemeanor resisting arrest, Section 575.150, RSMo 1994. The court sentenced Appellant as a prior and persistent offender, pursuant to Section 558.016, RSMo 1994, to twenty-five years’ imprisonment for arson and a concurrent term of one year’s imprisonment for resisting arrest. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. Accordingly, the judgment is affirmed pursuant to Rule 30.25(b).